Citation Nr: 0034006	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left below-the-knee 
amputation, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
April 1977.  

This matter arises from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which confirmed and continued a 
40 percent disability rating for the veteran's 
service-connected left knee disability.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  


REMAND

Preliminary review indicates that additional development must 
be completed prior to proceeding with appellate disposition.
 
The most recent supplemental statement of the case in this 
appeal was issued in June 1999.  In August 1999, the case was 
certified to the Board for appellate review, and in September 
1999, the veteran submitted to the RO a statement dated in 
August 1999, as well as copies of recent treatment records 
regarding his disability on appeal.  The RO referred that 
evidence to the Board in October 1999.  The law provides that 
"[a]ny pertinent evidence submitted by the appellant ... which 
is accepted by the Board ... as well as any such evidence 
referred to the Board by the originating agency ... must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant ... or 
unless the Board determines that the benefit or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral."  38 C.F.R. § 20.1304(c).  In the present 
case, the veteran did not include a written waiver of review 
of the additional evidence submitted with his correspondence.  
Absent such a waiver by the veteran, the Board cannot decide 
this case on appeal prior to further consideration by the RO.  
See id.

In view of the foregoing, this case is REMANDED to the RO for 
the action as follows:  

1.  The RO should ensure that all recent 
treatment records for the disability on 
appeal are associated with the claims 
file.  

2.  The RO should review the additional 
evidence submitted by the veteran in 
September 1999, along with all evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran should 
be furnished a supplemental statement of 
the case.  He should also be given the 
appropriate time period in which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that the veteran is 
accorded due process of law.  The Board intimates no opinion 
as to the ultimate outcome of this appeal at the present 
time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran need not take action unless so informed.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

